          Case 1:21-cr-00004-CKK Document 9 Filed 01/27/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                                    :
UNITED STATES OF AMERICA                            :
                                                    : Criminal No.: 1:21-cr-00004-CKK-1
               v.                                   :
                                                    :
                                                    :
LONNIE COFFMAN                                      :
                                                    :
                      Defendant.                    :
                                                    :



                        NOTICE OF APPEARANCE OF COUNSEL

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, hereby requests the Court enter the appearance of Taryn Meeks, Trial

Attorney, National Security Division, United States Department of Justice, as counsel for the

United States of America, in the above-referenced case.



                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             ACTING UNITED STATES ATTORNEY
                                             NY Bar No. 4444188


                                             By:    /s/ Taryn Meeks
                                             TARYN MEEKS
                                             IL Bar No. 6298100
                                             Trial Attorney, National Security Division
                                             U.S. Department of Justice
                                             950 Pennsylvania Ave., N.W.
                                             Washington, D.C. 20530
                                             (202) 598-0417
                                             Taryn.meeks@usdoj.gov
          Case 1:21-cr-00004-CKK Document 9 Filed 01/27/21 Page 2 of 2




Dated: January 27, 2021

                               CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, a copy of the foregoing Notice of Appearance

was sent via the Court’s ECF system to counsel for the defendant.


                                                   /s/ Taryn Meeks
                                                   Taryn Meeks
                                                   Trial Attorney, National Security Division
                                                   U.S. Department of Justice
